Citation Nr: 1534096	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at the RO before a Decision Review Officer in July 2008 and at a Board hearing that was held via videoconference in September 2010 before the undersigned.  Transcripts of both hearings are of record.  

This matter was previously remanded by the Board in April 2010 and again most recently in May 2014 specifically to obtain a new VA examination.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected acne vulgaris.  The Board finds that additional development is needed prior to the adjudication of this claim.  The Veteran underwent VA examinations in October 2008 and more recently in September 2014 for the purpose of determining the severity of his service-connected skin disability.  

In October 2008, a VA examiner stated that physical examination did not show any evidence of acne, but shows multiple blackheads and dimpled scars on the back of the neck, inside the hairline and spreading all over the side and back of the neck.  Additionally, examination of the back showed extensive scarring with multiple excisional scars (around 15 seen on the back), multiple small icepick scars, and multiple blackheads.  It was further noted that the Veteran had multiple inflamed cysts and scars bilaterally on the armpits, as well as multiple cysts and inflamed pink cysts and acne scars on the mid chest.  The examiner indicated that these constitute around 50 to 100 in number on the back, chest, and back of the neck and ears, and scalp.  

According to the September 2014 VA examination report, the examiner indicated that the Veteran's skin condition causes scarring or disfigurement of the head, face, or neck.  He further described nodular cystic acne with scars from repeated incision and drainage procedures.  The examiners indicated the total body area and exposed area affected.  The 2014 VA examiner further stated that the Veteran had nodular/cystic acne vulgaris of the neck, back, chest, axilla, groin, and buttocks.  

The Board notes that the Veteran's service-connected acne vulgaris is currently evaluated under Diagnostic Code 7828.  However, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In light of the Veteran's symptoms including scars, the Board finds it necessary to consider whether it is appropriate to evaluate the Veteran's service-connected acne vulgaris under alternative diagnostic codes, such as Diagnostic Code 7800 or 7802.  

The VA skin examination reports indicate that less than 40 percent of the Veteran's face and neck were affected, but did not give any further description regarding the scars noted on the neck, back, chest, axilla, groin, scrotum and buttocks.  While the VA examiners properly evaluated the Veteran's acne vulgaris under 38 C.F.R. § 4.118, Diagnostic Code 7828, the examiner did not provide information necessary to evaluate the Veteran's claim under 38 C.F.R. § 4.118, Diagnostic Codes 7800 or 7802 (2008).  As such, in light of the criteria set forth in Diagnostic Code 7800 and 7802, the Board finds that a new VA examination must be provided in order to determine the current severity of the Veteran's service-connected acne vulgaris with residual scars of the neck, back, chest, axilla, groin, scrotum, and buttocks.  

When readjudicating the claim, the agency of original jurisdiction (AOJ) should be mindful of the fact that, while the applicable rating criteria for skin disorders found at 38 C.F.R. § 4.118 were amended in August 2002 (see 67 Fed. Reg. 49490 -99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), the October 2008 revisions are only applicable to claims for benefits received by the VA on or after October 23, 2008.  Therefore, since the Veteran filed his claim in July 2004, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Additionally, the Board notes that photographs were taken at his September 2014 VA skin examination.  As such, upon remand, the AOJ should attempt to obtain any available photographs taken at the Veteran's 2014 VA skin examination.  The AOJ should also take this opportunity to obtain any relevant VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available photographs taken at the Veteran's 2014 VA skin examination.  Document all efforts to obtain photographs.

2.  Associate with the claims folders the Veteran's VA treatment records dated since April 2014, to include those VA records from the Boston VAMC 

3. Provide the Veteran with an appropriate VA examination in order to determine the current severity of his service-connected acne vulgaris with scars.  The entire claims file must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner should also elicit from the Veteran a personal history concerning this disability, including treatment.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

For each specific scar noted, the examiner should note the scar characteristics, such as whether the scars are deep, linear, superficial, elevated, depressed, adhere to underlying tissue, tender, hypo-pigmented, hyper-pigmented, unstable, painful on examination, or cause limited motion, tissue loss, repeated ulceration, exudation, exfoliation, crusting, or itching.  The examiner should also comment on the skin texture, any missing soft tissue, and whether the skin is indurated or inflexible.  The examiner is also asked to note the exact measurements (in sq. inches or centimeters) of the scars.  Further, the examiner should note any treatment that the Veteran receives or has received for these disabilities and the length of time of such treatment.  

In accordance with the post-2002 and pre-October 2008 version of the schedular criteria for rating scars of the head, face, or neck under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008), the examiner must also determine the extent the Veteran might be subject to disfigurement, including whether the Veteran displays visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement. 

The examiner must also note any characteristics of disfigurement evident caused by his acne, including any: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

If possible, the examiner should also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disabilities. 

The examiners must set forth all examination findings, along with the complete rationale for the opinions expressed. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. Jackson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




